internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-143815-02 date april re legend date date date date date date grantor grantor’s spouse executor trust trust trust law firm dollar_figurex dollar_figurey state year year partnership dear this is in response to your letter dated date and prior correspondence in which you request an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of the generation-skipping_transfer gst_exemption plr-143815-02 the facts and representations submitted are summarized as follows on date grantor and grantor’s spouse the grantors established three irrevocable trusts trust trust and trust the trusts for the benefit of grantors’ children and their descendants the sole assets transferred to the trusts were partnership interests in partnership article i paragraph a provides that so long as the income_beneficiary is living the trustee will pay part or all of the income or corpus or both of the trust as trustee deems proper for the support benefit comfort and happiness of the income_beneficiary accumulating and adding to corpus any income not used however if at any time the income_beneficiary or a contributor to the trust is acting as trustee then that person can not make or participate in the making of any decision with regard to payments or distributions to the income_beneficiary from income or corpus other than for the income beneficiary’s support article i paragraph b provides generally that on the death of an income_beneficiary the trustee will continue to hold or pay over the corpus of the trust as the income_beneficiary will in accordance with the terms and provisions of the trust by will appoint in default of the exercise of such power_of_appointment the trustee will allocate the corpus of the trust per stirpes among the then living descendants of the income_beneficiary if there are no descendants then the corpus is to be distributed per stirpes among the then living descendants of the income beneficiary’s nearest lineal ancestor who is a settlor or a descendant of the settlors and has descendants then living and if there are none the trustee is to distribute the corpus in accordance with paragraph article i paragraph provides generally that if there are no living descendants then one-half of the corpus will be distributed to persons living thirty days after the death that terminated the trust to those who would take grantor’s personal_property under the laws of descent and distribution of state if grantor had died unmarried and intestate the other one- half of the corpus is to be distributed to persons living thirty days after the death that terminated the trust who would take grantor’s spouse’s personal_property under the laws of descent and distribution of state if grantor’s spouse had died unmarried and intestate article paragraph provides that all trusts established under the instrument must terminate no later than twenty-one years less one day after the last to die of the grantors and those of grantors’ descendants living at the execution of the trusts on date in year grantor and grantor’s spouse transferred partnership interests with a value of dollar_figurex to each of the trusts on date in year grantor and grantor’s spouse transferred partnership interests with a value of dollar_figurey to each of the trusts grantor and grantor’s spouse each filed form sec_709 united_states gift and generation-skipping_transfer_tax returns on date for year and on date for year on the returns the parties consented to treat the gifts to the trusts as having been made one-half by each under sec_2513 an accountant prepared the returns however with respect to the returns filed for both year and year insufficient exemption was allocated to the trusts to maintain a zero inclusion_ratio under sec_2642 grantor died on date plr-143815-02 while updating grantor’s spouse’s estate plan law firm reviewed copies of grantor’s and grantor’s spouse’s form sec_709 and determined that insufficient gst tax exemption had been allocated to the trusts such that the trusts’ inclusion ratios were greater than zero sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by the individual and one-half is treated as being made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at plr-143815-02 the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional plr-143815-02 including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and grantor’s spouse are granted an extension of time of days from the date of this letter to make allocations of their available gst_exemption with respect to the transfers to the trusts on date and date the allocations will be effective as of date and date the dates of the transfers to the trusts in year and year and the inclusion_ratio under sec_2642 will be determined based on the value of the transfers to the trusts as finally determined for federal gift_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
